Citation Nr: 1431452	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected tear of the left supraspinatus tendon (left shoulder disability), to include an initial rating in excess of 10 percent prior to January 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1990 to May 1991 and from August 2004 to March 2006.  He also served in the Army National Guard for many years.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This issue was previously before the Board in January 2011, and was remanded for further development.  Specifically, the Board requested updated VA treatment records be obtained, and an additional VA examination be provided.  The Board finds both of these requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  The Veteran's file in the Virtual VA system includes the report of a March 2014 VA examination that has not yet been considered by the RO in a supplemental statement of the case.  However, in a June 2014 written statement the Veteran's representative waived initial RO consideration of the March 2013 VA examination.  See 38 C.F.R. 20.1304(c).  Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

Also remanded in the January 2011 decision were the issues of entitlement to service connection for an acquired psychiatric disorder and a back disorder.  In a subsequent September 2011 rating decision, the RO granted service connection for both of these disorders, constituting a full grant of all benefits sought on appeal.  Accordingly, these matters are no longer before the Board.  Moreover, the Veteran did not appeal the rating assigned for either disability.  In an April 2014 brief, the Veteran's representative listed the issues of increased ratings for back and PTSD, in addition to the increased rating for the Veteran's shoulder.  However, those issues were decided in September 2011 and not appealed.  In the body of the brief, the representative did not suggest that the Veteran actually wished to pursue an increased rating for either condition, and given the fact that the Veteran that the Veteran did not appeal the ratings, the Board does not believe that the brief constitutes a claim for an increase for either disability.  To the extent that the Veteran believes that either his PTSD or back disability has worsened, he should file a claim for an increased rating with the VA RO.


FINDINGS OF FACT

1.  The Veteran's left arm movement was not functionally limited to shoulder level or midway between his side and shoulder at any point prior to September 20, 2010.

2.  The Veteran's left arm movement was not limited to 25 degrees from his side at any point prior to January 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to September 20, 2010 for service-connected left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5200-5203 (2013).

2.  The criteria for a rating not to exceed 20 percent effective no earlier than September 20, 2010 for service-connected left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5200-5203 (2013).

3.  The criteria for a rating in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected left shoulder disorder.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's left shoulder disability was assigned an initial rating of 10 percent based on painful motion of the joint under 38 C.F.R. § 4.59.  In January 2011, a higher 30 percent rating was awarded under Diagnostic Code (DC) 5299-5201, based on limitation of motion.  

At his hearing, the Veteran testified he was right-handed, therefore his left shoulder is the minor shoulder under VA regulations.  Accordingly, under DC 5201, a 20 percent rating is assigned for motion of the arm limited to shoulder level or midway between side and shoulder level, and a maximum 30 percent rating is assigned for motion of the arm limited to 25 degrees from side.  38 C.F.R. § 4.71a, DC 5201, Minor.  Accordingly, after January 2011, the Veteran received the maximum schedular rating for his service-connected left shoulder disability.

Therefore, in order to receive a rating in excess of 10 percent prior to January 2011, the evidence must establish the Veteran's left arm movement was functionally limited to shoulder level or midway between his side and shoulder level.  After January 2011, no higher schedular rating is available.  

In November 2008, the Veteran was provided with a VA examination, and he reported experiencing chronic pain in his left shoulder.  Range of motion testing was conducted and revealed the Veteran had flexion in his left arm to 155 degrees and abduction to 180 degrees.  Accordingly, the Veteran was able to raise his left arm well in excess of shoulder height, and thus did not demonstrate the limitation of motion necessary to warrant a 20 percent rating.  Therefore, a rating in excess of 10 percent was not warranted.

In September 2010, the Veteran testified at a hearing before the undersigned.  During this hearing, he demonstrated that he could only raise his left shoulder to slightly below shoulder level before the pain became too intense to raise it further.  Accordingly, at his hearing the Veteran demonstrated that he met the criteria for a higher 20 percent rating, with arm movement limited to approximately shoulder level, for the first time during the period on appeal.  While clearly no clinical testing was conducted at the Veteran's hearing, the undersigned acting VLJ was able to visually assess movement of the Veteran's left shoulder.  Admittedly, no repetitive motion testing was conducted, but based on the observations at the hearing, the Board believes the criteria for a 20 percent rating were met.  Therefore, a 20 percent rating is assigned as of the date of the Veteran's Board hearing, September 20, 2010.  

However, as noted, the Veteran was clearly able to lift his left arm at his hearing to just below shoulder level, thus demonstrating range of motion of the arm well in excess of 25 degrees from his side, the limitation that would need to be shown for a higher rating to be assigned.  Accordingly, a rating in excess of 20 percent was not warranted at that time.

In January 2011, the Veteran was provided with an additional VA examination.  He reported his shoulder was painful nearly all the time, and prevented him from picking up any heavy objects or lying on his left side.  Range of motion testing revealed the Veteran had forward flexion of his left shoulder to 70 degrees, 74 degrees after repetitive testing.  His abduction was limited to 30 degrees, but was limited to 24 degrees after repetitive use.  Accordingly, considering the Veteran's impairment after repetitive use, he demonstrated his range of motion in his left arm was limited to approximately 25 degrees from his side for the first time during the period on appeal.  Accordingly, the assigned maximum schedular rating was warranted as of the date of that examination.

Treatment records after January 2011 continue to reflect pain and limitation of motion in the Veteran's left shoulder.  For example, in April 2013 the Veteran reported experiencing pain in his shoulder with certain movements.  

In March 2014, the Veteran was provided with an additional VA examination.  Range of motion testing during this examination revealed the Veteran had shoulder flexion to 100 degrees, with painful motion beginning at 50 degrees, and left shoulder abduction to 50 degrees with pain throughout.  Therefore, the Veteran continued to experience limited motion in his left shoulder.

However, as discussed above, the Veteran's currently assigned 30 percent rating is the maximum schedular rating that may be assigned for a disability of the minor shoulder under VA regulations.  Therefore, no increased schedular rating based on limitation of motion is not available.

Additional VA regulations provide for higher ratings based on ankylosis of the shoulder or impairment of the humerus, clavicle, or scapula.  However, medical records do not reflect the Veteran experienced any of these symptoms at any point during the period on appeal.  Accordingly, a higher rating under these codes was not warranted.  See 38 C.F.R. § 4.71a, DC 5200, 5202-5203.

Based on the foregoing, an increased rating was not warranted prior to September 2010.  However, an increased rating not to exceed 20 percent is granted effective September 20, 2010.  A rating in excess of 30 percent is not warranted at any point during the period on appeal.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the DeLuca considerations were taken into account in assigning the above-discussed ratings.  The November 2008 VA examiner specifically opined the Veteran did not demonstrate any additional limitation of motion after repetitive use of his left shoulder.  Therefore, the Veteran continued to demonstrate range of motion in excess of the criteria for a higher rating even after repetitive use at that time.  As discussed above, the results from the Veteran's limited range of motion after repetitive use serve as the basis for his currently assigned schedular maximum rating effective January 2011.  Therefore, the DeLuca factors were specifically considered in the schedular ratings assigned above, and no additional increased ratings based on these factors are warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the Veteran is at the maximum schedular rating based on limitation of motion.  However, the evidence fails to show anything unique or unusual about the Veteran's left shoulder disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and a reduced range of motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board does not wish to minimize the impact of the Veteran's service connected disability or its impact on his employment.  However, the rating that is assigned is assigned in recognition that the shoulder disability causes some interference with employment, if it did not there would not be a basis for a compensable rating.

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has continued to work as a nursing assistant throughout the period on appeal, albeit in a reduced capacity.  Moreover, in the examination report from the most recent VA examination in March 2014, the examiner specifically opined the Veteran's left shoulder disability does not impact his ability to work.  Accordingly, the Board finds that Rice is inapplicable since there is no suggestion of unemployability due to the Veteran's service-connected left shoulder.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a left shoulder disability was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In-service medical records and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any private treatment for his left shoulder disability.  

The Veteran was also provided with a hearing before the undersigned in September 2010.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the acting VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during hearing, the acting VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American Legion, and the acting VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed left shoulder disability, specifically regarding his current severity level.  Neither the Veteran nor his representative identified any potentially relevant evidence not yet associated with the claims file, or has asserted that VA otherwise failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 20 percent rating for service-connected left shoulder disability is granted effective September 20, 2010, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent prior to September 20, 2010 and in excess of 30 percent at any point for the Veteran's service-connected left shoulder disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


